Citation Nr: 1413072	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  07-22 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (VA) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to a higher initial rating for the service-connected status post (s/p) posterior fusion with residual constant back pain, rated 20 percent disabling effective on October 1, 2007 and 40 percent disabling effective on December 15, 2008.

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected radiculopathy of the left lower extremity. 



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to October 2005.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the RO.  

In an October 2009 decision, the Board remanded the claim for a higher rating for the Veteran's back disability, then rated as 20 percent disabling, for consideration of whether an extraschedular rating was appropriate.  

The RO subsequently increased the rating to 40 percent effective on December 15, 2008.  

The Board also granted a separate 10 percent rating for radiculopathy affecting the left lower extremity and remanded the issue of whether an even higher rating was warranted for additional development.

The Veteran testified at a hearing before a Veterans Law Judge in June 2009.  That Judge is no longer employed by the Board.  The Veteran was offered another hearing before a current Veterans Law Judge, but declined the additional hearing.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

As noted, the Board remanded the claims for increased ratings for the service-connected back disability and for left extremity radiculopathy in October 2009.  However, the RO assigned the separate 10 percent rating for the radiculopathy that was assigned by the Board, but did not adjudicate whether entitlement to an even higher rating as the Board instructed.  

Additionally, after the most recent Supplemental Statement of the Case (SSOC) was issued in December 2011, additional treatment records were added to the claims file and the Veteran was afforded another VA examination of his back in March 2012.  

While the Veteran's representative waived RO consideration of the evidence that the Veteran submitted after December 2011, it did not waive consideration of the new VA medical records or VA examination report.  Therefore, the claims must be remanded to the RO for adjudication in light of the newly acquired evidence.

Accordingly, the case is REMANDED for the following action:

The RO should take all indicated action to readjudicate the Veteran's claims for higher initial ratings for the service-connected back disability and radiculopathy of the left lower extremity in light of the evidence received since the prior Statement of the Case was issued in December 2011.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the RO for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


